Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 9, 2018

                                      No. 04-17-00674-CV

                                    Christopher Todd RUST,
                                           Appellant

                                                v.

                                      Aslynn Tanis RUST,
                                           Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 17-470
                          Honorable Bill R. Palmer, Judge Presiding


                                         ORDER

Sitting:       Karen Angelini, Justice
               Marialyn Barnard, Justice
               Rebeca C. Martinez, Justice


       On March 2, 2018, this Court issued an order in this appeal. On March 5, 2018, Appellant
Christopher Todd Rust filed a “Motion for Rehearing” asking us to reconsider our order of
March 2, 2018. On March 6, 2018, appellant filed a “Motion to Withdraw Request for
Temporary Injunction and Continue Consideration for Writ of Mandamus.”

        Appellant’s motion to reconsider our order of March 2, 2018 is DENIED. With regard to
appellant’s “Motion to Withdraw Request for Temporary Injunction and Continue Consideration
for Writ of Mandamus,” we had previously denied appellant’s request for a temporary
injunction. We acknowledge that appellant no longer is seeking such relief. To the extent
appellant is requesting that a writ of mandamus issue, his petition is DENIED.

        We reiterate that appellant’s “Petition for Writ of Mandamus” filed on March 1, 2018
will be treated as an appellant’s brief. Appellee’s brief remains due on April 2, 2018. As noted in
our previous order, motions for extension of time will be disfavored.
                                              _________________________________
                                              Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of March, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court